Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. Pub. No. US 2008/0239160 A1 [Ho] in view of Westerinen et al. Pat. No. US 7,561,116 B2 [Westerinen].
1.  Ho discloses a monitor [¶ 10 television system] comprising: a display screen [id. television display] including a plurality of virtual displays [id. Each frame occupies an area of the television 
display separate from an area occupied by any other frame; where the frames are virtual displays]; and a video connector to receive a plurality of video streams [id. frame controller], wherein each video stream of the plurality of video streams is directed to a virtual display of the plurality of virtual displays [id. the frame controller causes the video data from each of the plurality of different video streams to be displayed in a separate frame on the television display].  Ho is silent on wherein a plurality of virtual displays having different refresh rate for each virtual display of the plurality of virtual displays.  However Westerinen teaches a multiple display apparatus where the refresh rate is controlled [col. 5, l. 63 – col. 6, l. 1].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ho with Westerinen as required by this claim, since such a modification improves viewing experience for user.

	5.  Ho in view of Westerinen teaches wherein a location of each virtual display on the display screen is determined by a user [Ho Fig. 2, 104].


Claims 2, 11, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Westerinen and further in view of Kesteloot et al. Pub. No. US 2007/0118812 A1 [Kesteloot].
2.  Ho in view of Westerinen is silent on an on-screen display (OSD) to adjust an aspect ratio of each virtual display of the plurality of virtual displays.  However Kesteloot teaches using an OSD for various adjustments including optimizing aspect ratio [¶¶ 67-68].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ho in view of Westerinen with Kesteloot as required by this claim, since such modifications improve the functionality of the device.
11.  Ho discloses a system [¶ 10 television system] comprising: a monitor [id. television display] including a plurality of virtual displays [id. where the frames are virtual displays]; a first computing device to send a first plurality of video streams [Fig. 1a, 192]; a first video connector to receive the first plurality of video streams from the first computing device [150], wherein each video stream of the first plurality of video streams is directed to a different virtual display of the plurality of virtual displays [¶ 10 the frame controller causes the video data from each of the plurality of different video streams to be displayed in a separate frame on the television display].  Ho is silent on wherein a plurality of virtual displays having different refresh rate for each virtual display of the plurality of virtual displays.  However Westerinen teaches a multiple display apparatus where the refresh rate is controlled [col. 5, l. 63 – col. 6, l. 1].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing 
12.  Ho in view of Westerinen and further in view of Kesteloot is silent on a second video connector to receive a second plurality of video streams from a second computing device.  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ho in view of Kesteloot as required by this claim, since duplication of parts of a device is within the level of ordinary skill in the art, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
14.  The examiner takes official notice that it is notoriously old and well known in the display arts have separate contrasts.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify with Ho in view of Westerinen and further in view of Kesteloot when applied to virtual displays [separate frames] as required by the claim, since such a modification improves viewing experience for user.

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Westerinen and further in view of Singhar Pub. No. US 2012/0288139 A1 [Singhar].
3.  Ho in view of Westerinen is silent on wherein the monitor comprises a direct backlight zone.  However Singhar teaches such a feature [¶ 4].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ho in view of 
6.  Ho in view of Westerinen is silent on wherein each virtual display has a different brightness and color space. However Singhar teaches controlling the backlight brightness based on region [¶ 4 & Fig. 6, 606].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ho in view of Westerinen with Singhar as required by this claim, since such a modification optimizes power consumption.  As per the virtual display having different color space, the examiner takes official notice that it is notoriously old and well known in the art to adjust color space.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ho in view of Westerinen and further in view of Singhar as required by this limitation, since such modifications improve the viewing quality. 

Claims 7-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Westerinen and further in view of Kesteloot and still further in view of Singhar.
7.  Ho discloses a non-transitory machine-readable medium storing instructions executable by a processing resource [¶ 18] to: display a plurality of virtual displays on a monitor [¶ 10 Each frame occupies an area of the television display separate from an area occupied by any other frame; where the frames as taught are virtual displays]; receive a plurality of video streams from a video connector [id. frame controller]; direct each video stream of the plurality of video streams to a different virtual display of the plurality of virtual displays [id. the frame controller causes the video data from each of the plurality of different video streams to be displayed in a separate frame on the television display].  
Ho is silent on wherein a plurality of virtual displays having different refresh rate for each virtual display of the plurality of virtual displays.  However Westerinen teaches a multiple display apparatus where the refresh rate is controlled [col. 5, l. 63 – col. 6, l. 1].  Therefore it would have been obvious to one of 
8.  Ho in view of Westerinen and further in view of Kesteloot and still further in view of Singhar teaches instructions executable by the processing resource to turn off a backlight zone of the plurality of backlight zones corresponding to an unused area of a display screen [Singhar ¶ 69 where different brightness for one zone is turned off].
	9.  Ho in view of Westerinen and further in view of Kesteloot and still further in view of Singhar teaches further including instructions executable by the processing resource to adjust an orientation, a resolution, a refresh rate, a name, or a combination thereof of each virtual display of the plurality of virtual displays based on user input [Kesteloot ¶¶ 67-68 where aspect ratio adjustment is orientation adjustment].
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
15.  Ho in view of Westerinen and further in view of Kesteloot is silent on a plurality of light-emitting diode (LED) backlights included on a back panel of the monitor to provide light to a display screen of the monitor and produce a visual image on the display screen.  However Singhar teaches the backlight as required [Fig. 4B, for instance].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ho in view of Westerinen and further in view of Kesteloot with Singhar as required by this claim, since such a modification optimizes power consumption.
Response to Arguments
	Arguments [10/01/21] are fully considered but they are not persuasive.  Applicant argues that Ho does not disclose a display screen including a plurality of virtual displays having different refresh rate for each virtual display of the plurality of virtual displays.  As explained above Ho is silent on the refresh rate limitations but Westerinen teaches these limitations and it is obvious to combine for the reasons highlighted.  Westerinen teaches various display arrangements with variable refresh rates.  Conceptually applying this feature to other display arrangement involves only routine skill in the art.  Arguments focusing on Ho and Kesteloot are moot because Westerinen is used for the refresh rate limitations throughout.
	The action is made final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613. The examiner can normally be reached Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/Gustavo Polo/Primary Examiner, Art Unit 2694